DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquisition unit,” “an image division unit,” “a lane detection unit,” “a curve fitting unit,” and “a display unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3 and 14: the term "short-distance" is a relative term which renders the claim indefinite.  The term "short-distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindo et al. (US 2010/0268452 A1, hereinafter Kindo) in view of Yang (US 2018/0046867 A1).
	
	Regarding claim 1, Kindo teaches:
A method for displaying lane information (see at least Fig. 5, disclosing a method), comprising:
acquiring an image photographed while a vehicle is driving (see at least [0069], disclosing an image pickup section that obtains photographed images of the view ahead of a vehicle);
dividing the acquired image into at least two areas according to a distance from the vehicle (see at least [0117], [0124-0125], disclosing partitioning the image into multiple areas based on distances);
detecting lane display lines in the divided areas (see at least [0085], disclosing image processing that detects road white lines, i.e. lane display lines);…
…and displaying the (see at least [0089-0090], disclosing displaying road guidance images to a driver).
Kindo does not explicitly teach:
curve-fitting the detected lane display lines to a continuous curve;
However, in the same field of endeavor, image processing for vehicles, Yang teaches:
curve-fitting the detected lane display lines to a continuous curve (see at least Fig. 8; [0063-0064], disclosing fitted curves 831-833, i.e. the display lines (e.g. 521 and 522) are curve-fitted);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detected display lines of Kindo to incorporate curve-fitting, as taught by Yang, and therefore display the curve-fitted curves.  One would have been motivated to make this modification in order to provide meaningful and consistent lane information for driving safety and navigation purposes, as taught by Yang in [0001].

Regarding claim 2, the combination of Kindo and Yang teaches:
The method of claim 1, wherein in the dividing, the input image is divided based on a resolution determined according to the distance from the vehicle (Kindo: see at least [0117], [0124-0125], [0127], disclosing partitioning the image into multiple areas based on distances and setting the size, i.e. a resolution, of each area).

Regarding claim 3, the combination of Kindo and Yang teaches:
The method of claim 2, wherein in the dividing, a lower area of the acquired image is divided into at least two areas based on a vanishing point in the image or a front vehicle (Kindo: , and a short-distance area from the vehicle among the at least two areas is generated as a first partial image (Kindo: see at least Fig. 16, areas WR1 and WL1), and in the detecting, the lane display line is detected the lane display line is detected in the first partial image (Kindo: see at least [0124] and [0128], disclosing performing the line detection).

Regarding claim 4, the combination of Kindo and Yang teaches:
The method of claim 2, wherein in the dividing, a second partial image including an area farther than the first partial image is generated (Kindo: see at least Fig. 16, areas WR2 and WL2), and in the detecting, the lane display line is detected in the second partial image (see at least [0124] and [0128], disclosing performing the line detection).

Regarding claim 7, the combination of Kindo and Yang teaches:
The method of claim 1, wherein in the displaying, a driving route of the vehicle is displayed on the curve-fitted curve (Kindo: see at least [0027], [0160]; Fig. 24, disclosing displaying a route guidance object indicating a route on the photographed image).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detected display lines of Kindo to incorporate curve-fitting, as taught by Yang, and therefore display the curve-fitted curves.  One would have been motivated to make this modification in order to provide meaningful and consistent lane information for driving safety and navigation purposes, as taught by Yang in [0001].

claim 12, Kindo teaches:
 An electronic device (see at least Fig. 1, disclosing a navigation device), comprising: 
an image acquisition unit configured to acquire an image photographed while a vehicle is driving (see at least Fig. 1, element 101, disclosing an image pickup section);
an image division unit configured to divide the acquired image into at least two areas according to a distance from the vehicle (see at least Fig. 1, element 107, disclosing an image processing section; [0117], [0124-0125], disclosing partitioning the image into multiple areas based on distances);
 a lane detection unit configured to detect lane display lines in the divided image (see at least Fig. 1, element 107, disclosing an image processing section; [0085], disclosing image processing that detects road white lines, i.e. lane display lines); 
and a display unit configured to display the curve-fitted curve on a predetermined user interface (see at least Fig. 1, element 112, disclosing a display section;  [0089-0090], disclosing displaying road guidance images to a driver).
Kindo does not explicitly teach:
a curve fitting unit configured to curve-fit the detected lane display lines to a continuous curve;
However, in the same field of endeavor, image processing for vehicles, Yang teaches:
a curve fitting unit configured to curve-fit the detected lane display lines to a continuous curve (see at least Fig. 2, element 230, disclosing a lane extender, i.e. a curve fitting unit; Fig. 8; [0063-0064], disclosing fitted curves 831-833, i.e. the display lines (e.g. 521 and 522) are curve-fitted);


Regarding claim 13, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 14, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Regarding claim 15, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Regarding claim 18, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo in view of Yang and further in view of Kang et al. (US 2018/0247138, hereinafter Kang).

Regarding claim 5, the combination of Kindo and Yang teaches:
The method of claim 1, wherein… a lane of a road on which there is no driving vehicle is detected (Kindo: see at least Fig. 12; [0112], disclosing lane detection and route guidance on a lane with no other vehicles).
The combination does not teach:
wherein in the detecting, it is determined whether there is a driving vehicle in the divided image, and
However, in the same field of endeavor, vehicle image processing, Kang teaches:

wherein in the detecting, it is determined whether there is a driving vehicle (see at least Figs. 8-9; [0105-0106], disclosing classifying objects, i.e. driving vehicles, based on a lane from a detected image)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detecting to incorporate determining if there is another vehicle in the detected image, as taught by Kang.  One would have been motivated to make this modification in order to create a virtual lane boundary in the event that a detected lane is covered by congested traffic, as taught by Kang in at least [0097], thereby increasing efficiency.

Regarding claim 16, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo in view of Yang in view of Kang and further in view of Wang et al. (US 2019/0061752, hereinafter Wang).

Regarding claim 6, the combination of Kindo, Yang and Kang teaches:
The method of claim 5, wherein in the curve-fitting, the detected lane display lines are curve-fitted according to the detected lane display line (Yang: see at least Fig. 8; [0063-0064], disclosing fitted curves 831-833, i.e. the display lines (e.g. 521 and 522) are curve-fitted according to detected lines 521 and 522)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detected display lines of Kindo to incorporate curve-fitting, as taught by Yang.  One would have been motivated to make this modification in order to provide meaningful and consistent lane information for driving safety and navigation purposes, as taught by Yang in [0001].
	The combination does not teach:
and whether there is the driving vehicle.
However, in the same field of endeavor, vehicle control and image processing, Wang teaches:
and whether there is the driving vehicle (see at least Fig. 6; [0064], disclosing adjusting a fitted curve based on the presence of another vehicle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the curve fitting considering the presence of an 

Regarding claim 17, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo in view of Yang and further in view of Su et al. (US 2018/0362083, hereinafter Su).

Regarding claim 8, Kindo teaches:
A method guiding a lane departure (see at least Fig. 5, disclosing a method), comprising: 
acquiring an image photographed while a vehicle is driving (see at least [0069], disclosing an image pickup section that obtains photographed images of the view ahead of a vehicle);
dividing the acquired image into at least two areas according to a distance from the vehicle to detect lane display lines in the divided areas; (see at least [0117], [0124-0125], disclosing partitioning the image into multiple areas based on distances)
 recognizing a lane of a road on which the vehicle is driving (see at least [0154], disclosing displaying a route guidance object on a currently traveling lane, i.e. at least recognizing the lane the vehicle is traveling)…
Kindo does not teach:
…by curve-fitting the detected lane display lines to a continuous curve;
and determining whether the vehicle is out of the lane according to the recognized lane of the road.
However, in the same field of endeavor, image processing for vehicles, Yang teaches:
…by curve-fitting the detected lane display lines to a continuous curve (see at least Fig. 8; [0063-0064], disclosing fitted curves 831-833, i.e. the display lines (e.g. 521 and 522) are curve-fitted);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detected display lines of Kindo to incorporate curve-fitting, as taught by Yang.  One would have been motivated to make this modification in order to provide meaningful and consistent lane information for driving safety and navigation purposes, as taught by Yang in [0001].
Furthermore, in the same field of endeavor, vehicle control, Su teaches:
and determining whether the vehicle is out of the lane according to the recognized lane of the road (see at least Fig. 2, element 100; [0021], disclosing determining whether or not the vehicle is crossing the lane marking, i.e. going out of the lane).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the method of Kindo to incorporate determining if a vehicle is out of lane, as taught by Su.  One would have been motivated to make this modification in order to warn the driver, thus increasing safety, as taught by Su in at least [0003-0004].

	Regarding claim 9, the combination of Kindo, Yang and Su teaches:
The method of claim 8; further comprising: displaying the curve-fitted curve on a predetermined user interface (Yang: see at least [0066], disclosing displaying the fitted curves on a display).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the method to incorporate the displaying of curve-fitted lanes, as taught by Yang. ne would have been motivated to make this modification in order to provide meaningful and consistent lane information for driving safety and navigation purposes, as taught by Yang in [0001].

Regarding claim 10, the combination of Kindo, Yang and Su teaches:
The method of claim 9, wherein in the displaying, the lane departure determined is displayed on the user interface (Su: see at least [0023], disclosing showing the lane deviation warning on a warning device).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the method of Kindo to incorporate determining if a vehicle is out of lane, as taught by Su, and therefore display a warning.  One would have been motivated to make this modification in order to warn the driver, thus increasing safety, as taught by Su in at least [0003-0004].
Regarding claim 11, the combination of Kindo, Yang and Su teaches:
The method of claim 9, wherein in the determining, a threshold value for determining whether the vehicle is out of the lane is controlled in consideration of a curve cutting behavior of a driver (Su: see at least [0022], disclosing a threshold value determination computing displacement of the vehicle in a lane, i.e. for determining the vehicle is out of lane.  This .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the method of Kindo to incorporate determining a deliberate movement of the vehicle by a driver, as taught by Su, and therefore display a warning.  One would have been motivated to make this modification in order to warn the driver, thus increasing safety, as taught by Su in at least [0003-0004].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hilldore et al. (US 2013/0028473 A1)
Shimakage (US 2003/0103649 A1)
Ivanovic et al. (US 2020/0047752 A1)
Choe et al. (US 2020/0026282 A1)
Lee et al. (US 2019/0042860 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664